15-401
     Ma v. Lynch
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A200 933 655

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   22nd day of April, two thousand sixteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            GUIDO CALABRESI,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   AI MIAN MA,
14            Petitioner,
15
16                 v.                                                15-401
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Gary J. Yerman, New York, New
24                                       York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Jesse M.
28                                       Bless, Senior Litigation Counsel;
1                                    Lance L. Jolley, Trial Attorney,
2                                    Office of Immigration Litigation,
3                                    United States Department of Justice,
4                                    Washington, D.C.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review is

9    DENIED.

10       Petitioner Ai Mian Ma, a native and citizen of the People’s

11   Republic of China, seeks review of a January 26, 2015, decision

12   of the BIA affirming a March 6, 2013, decision of an Immigration

13   Judge (“IJ”) denying Ma’s application for asylum, withholding

14   of removal, and relief under the Convention Against Torture

15   (“CAT”).    In re Ai Mian Ma, No. A200 933 655 (B.I.A. Jan. 26,

16   2015), aff’g No. A200 933 655 (Immig. Ct. N.Y. City Mar. 6,

17   2013).    We assume the parties’ familiarity with the underlying

18   facts and procedural history in this case.

19       Under the circumstances of this case, we have reviewed both

20   the IJ’s and the BIA’s opinions “for the sake of completeness.”

21   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

22   2006).      The    applicable    standards   of   review   are   well

23   established.      See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia

24   Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).       The agency

25   may, “[c]onsidering the totality of the circumstances,” base

                                        2
1    a   credibility    finding   on   inconsistencies    in    an   asylum

2    applicant’s statements and other record evidence “without

3    regard to whether” they go “to the heart of the applicant’s

4    claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d
5    at 163-64.

6         In applying for asylum and related relief, Ma asserted that

7    Chinese officials forced her to have an abortion under China’s

8    family planning policy, and later detained and beat her for

9    providing assistance at an unregistered church gathering held

10   in her sister’s home.        Substantial evidence supports the

11   agency’s determination that Ma was not credible and failed to

12   adequately corroborate her claims.

13        The agency reasonably relied on discrepancies between Ma’s

14   testimony and her written statement regarding whether she was

15   using birth control when she became pregnant in violation of

16   China’s   family    planning      policy   and   whether    officials

17   immediately aborted her pregnancy or permitted her to return

18   home for several days before forcibly taking her to the hospital

19   for an abortion.     See Xiu Xia Lin, 534 F.3d at 165-67.         Ma’s

20   explanations for these discrepancies were not compelling.          See

21   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).             Asylum

22   applicants are not required to list every incident or provide


                                        3
1    every detail in their asylum applications (such as the details

2    surrounding when Ma was taken for her alleged forced abortion).

3    See Pavlova v. INS, 441 F.3d 82, 90 (2d Cir. 2006).         However,

4    Ma’s explanation that she merely omitted detail was not

5    compelling   because    her   application   included    a   detailed

6    statement    that   devoted   paragraphs    to    matters   of   less

7    significance.     See Majidi, 430 F.3d at 80.

8        Having questioned Ma’s credibility, the agency reasonably

9    relied further on her failure to submit corroborating evidence

10   sufficient to rehabilitate her testimony or independently

11   satisfy her burden of proof.      See Biao Yang v. Gonzales, 496

12 F.3d 268, 273 (2d Cir. 2007); Diallo v. INS, 232 F.3d 279, 285

13   (2d Cir. 2000).      The agency reasonably declined to credit

14   letters from Ma’s sisters because the letters were unsworn and

15   prepared for litigation, and the authors were not available for

16   cross-examination.     See Y.C. v. Holder, 741 F.3d 324, 332, 334

17   (2d Cir. 2013).     Regardless, those letters did not corroborate

18   Ma’s claim that she was forced to have an abortion or her

19   assertion that officials beat her.

20       The agency also did not err in declining to credit Ma’s

21   medical certificates as unauthenticated.         See Xiao Ji Chen v.

22   U.S. Dep’t of Justice, 471 F.3d 315, 341-42 (2d Cir. 2006); In


                                      4
1    re H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215-16 & n.5 (B.I.A.

2    2010), overruled on other grounds by Hui Lin Huang v. Holder,

3    677 F.3d 130,     133-38   (2d    Cir.   2012).       Moreover,    the

4    hand-written abortion certificate Ma submitted was issued seven

5    years after the alleged abortion, and the handwritten medical

6    certificate         issued   after      her   alleged     beating   was   not

7    accompanied by any medical examination records and did not

8    indicate that her injuries were sustained as a result of a

9    physical assault.

10          Ultimately, substantial evidence supports the agency’s

11   findings that Ma’s testimony lacked credibility and that her

12   evidence was insufficient to rehabilitate her testimony or

13   independently satisfy her burden of proof.                 See Xiu Xia Lin,

14 534 F.3d at 165-66; Diallo, 232 F.3d at 285.                 Those findings

15   are dispositive of asylum, withholding of removal, and CAT

16   relief because, other than the presumption of a well-founded

17   fear    of    persecution     that   arises     from     demonstrating    past

18   persecution, Ma does not assert an independent basis to fear

19   future       harm   in   China.         See   8 U.S.C.    §§ 1158(b)(1)(B),

20   1231(b)(3)(C); 8 C.F.R. §§ 1208.13(b), 1208.16(b)-(c).

21          For the foregoing reasons, the petition for review is

22   DENIED.       As we have completed our review, any stay of removal


                                              5
1   that the Court previously granted in this petition is VACATED,

2   and any pending motion for a stay of removal in this petition

3   is DISMISSED as moot.   Any pending request for oral argument

4   in this petition is DENIED in accordance with Federal Rule of

5   Appellate Procedure 34(a)(2) and Second Circuit Local Rule

6   34.1(b).

7                               FOR THE COURT:
8                               Catherine O=Hagan Wolfe, Clerk




                                  6